                                               THE HONORABLE MARSHA J. PECHMAN




                           UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 NORTHWEST ADMINISTRATORS, INC.,
                                              NO.    C19-01594-MJP
                        Plaintiff,

                v.                            ORDER TO SHOW CAUSE

 DBE CONSTRUCTION INC., a
 Washington corporation,

                        Defendant.


      IT IS HEREBY ORDERED that Frederick Thomas, owner and Registered Agent for

DBE Construction Inc., be and is hereby commanded to appear in person before the

Honorable Marsha J. Pechman, Room 14206, United States District Court, United States

Courthouse, 700 Stewart Street, Seattle, WA 98101 on the 14th day of April, 2020, at the

hour of 10:00 a.m., to then and there show cause, if any he may have, why he should not

be adjudged to be in contempt of court for failure to comply with the Court’s Order Granting

Plaintiffs’ Motion to Compel Compliance with Subpoena Duces Tecum ordering Mr. Thomas

to produce the following documents to Plaintiffs for the period February 2019 through the

Present Date:

      1.     Completed remittance reports for Western Conference of Teamsters Pension
             Trust Fund (Account #415098);


ORDER TO SHOW CAUSE – C19-01594-MJP
Page 1 of 2
       2.     Completed remittance reports for Washington Teamsters Welfare Trust Fund
              (Account #118259).

       IT IS FURTHER ORDERED if Frederick Thomas does not appear, a warrant will be

issued for his arrest and he shall be further obligated to the Plaintiff for its attorney's fees.

       ORDER ENTERED this _11th_ day of _February_, 2020.




                                    A
                                    Marsha J. Pechman
                                    United States Senior District Judge


Presented for Entry by:

s/Russell J. Reid
Russell J. Reid, WSBA #2560
of Reid, McCarthy, Ballew & Leahy, LLP
Attorneys for Plaintiff




ORDER TO SHOW CAUSE – C19-01594-MJP
Page 2 of 2
